DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation "the graphic interfaces" in 12.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the recitation will be interpreted to be “the graphic interface”. 
Claim 30 recites “a biomechanical model for said subject” in line 14 and “a biomechanical model of the subject including a biomechanical description of human body segments of the subject” in lines 19-21. It is unclear if these recitations are the same as, related to, or different from each other. Lines 28-34 of page 10 and lines 13-25 of page 11 of the specification indicates that the biomechanical model is the same as the biomechanical description of the human body segments because they are given the same reference letters of “MBi”. However, claim 30 appears to indicate that the two 
Claim 30 recites “alterations” in line 1 and “one or more alterations” in line 36. It is unclear if these recitations are the same as, related to, or different from each other.  If they are the same, consistent terminology should be used.  If they are different or related, the relationship between the two should be made clear. For the purposes of examination, lines 1-2 of claim 30 will be interpreted to be “A method for analyzing a musculoskeletal system of a subject, wherein the method comprises the steps of:”. Subsequent recitations of “The method for identifying alterations according to claim…” in claims 31-36 will be interpreted to be “The method according to claim…”. 
Claims 31-36 are rejected by virtue of their dependence from claim 30. 
Claim 32 recites “said identified alterations” in line 2. Claim 30 also recites “identifying alterations” in line 1, “one or more alterations” in line 36, and “identifying one alteration” in line 47. It is unclear how the recitation in claim 32 is related to the recitations in claim 30. For the purposes of examination, the recitation in claim 32 will be interpreted to be “said one or more alterations”.
Claim 33 is rejected by virtue of its dependence from claim 32.

Claim 37 recites “a biomechanical model for said subject” in lines 14-15 and “a biomechanical model of the subject including a biomechanical description of human body segments of the subject” in lines 19-21. In view of the specification, it is unclear if these recitations are the same as, related to, or different from each other. Lines 28-34 of page 10 and lines 13-25 of page 11 of the specification indicates that the biomechanical model is the same as the biomechanical description of the human body segments because they are given the same reference letters of “MBi”. However, claim 37 appears to indicate that the two are different based on the different terminology. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitation of “a biomechanical model of the subject including a biomechanical description of human body segments of the subject” in lines 19-21 will be interpreted to be “the biomechanical model for said subject”. 
Claim 37 recites “alterations” in line 1 and “one or more alterations” in line 37. It is unclear if these recitations are the same as, related to, or different from each other.  If they are the same, consistent terminology should be used.  If they are different or related, the relationship between the two should be made clear. For the purposes of 
Claims 38-43 are rejected by virtue of their dependence from claim 37. 
Claim 39 recites “said identified alterations” in line 2. Claim 37 also recites “identifying alterations” in line 1, “one or more alterations” in line 37, and “identify one alteration” in line 45. It is unclear how the recitation in claim 39 is related to the recitations in claim 37. For the purposes of examination, the recitation in claim 39 will be interpreted to be “said one or more alterations”.
Claim 40 is rejected by virtue of its dependence from claim 39.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 30-32, 34-39, and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0191088 A1 (Anderson) (previously cited) in view of US 2013/0226039 A1 (Shani) (previously cited), US 2006/0022833 A1 (Ferguson), US 2008/0181470 A1 (Camus) (previously cited), and 2012/0310075 A1 (Russell) (previously cited).
Anderson teaches a method for identifying alterations in a musculoskeletal system of a subject (¶ [0168] and Fig. 23), wherein computer systems are used for analysis of the data gathered in the method (¶ [0176]) and a signal receiver is used to (¶¶ [0102]-[0110] and Fig. 16), wherein the hardware contains computer-executable instructions. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described in ¶ [0168] and Fig. 23 of Anderson so that it is implemented on the hardware described in ¶¶ [0102]-[0110] and Fig. 16 of Anderson. The motivation would have been to provide hardware components so that the diagnosis of the alterations in a musculoskeletal system of a subject is automated. 
Regarding claim 30, the above combination teaches a method for identifying alterations in a musculoskeletal system of a subject (Fig. 23: method 400), wherein the method comprises the steps of: 
associating, with said subject, detecting means configured to detect physical quantities representative of a state of said subject (Fig. 23 and ¶ [0169]: sensors are introduced at step 402 by implanting them, placing them on the skin, or placing them on the clothing of the patient next to the anatomical feature of interest), wherein said associating step comprises both of;
positioning said detecting means on said subject; and 
applying said detecting means on said subject (¶ [0169]: implanting, placing on skin, or placing on clothes; the Examiner notes that the recitations of implanting, placing on skin, or placing on clothes incorporates the steps of both positioning and applying the sensors on the subject and its corresponding anatomical features; the recitation of implantable sensors being preferred does not negate the recitation that the external sensors of Anderson may also be used; also see ¶ [0176] which discloses that the sensors may be external or implantable);
detecting in real time said physical quantities through said detecting means (¶ [0174]: “the positions of the sensors are monitored”), aligning said physical quantities in time and sending said physical quantities to an identifying unit (¶ [0174]: a signal receiver is used, wherein the signal receiver is a component of an identifying unit; see above 103 analysis regarding the method of Anderson being implemented on the hardware of ¶¶ [0102]-[0110] and Fig. 16 of Anderson), identifying a biomechanical model for said subject by said identifying unit (Fig. 4 and ¶ [0173]: model of patient’s relevant anatomical feature is created at step 406; see above 103 analysis regarding the method of Anderson being implemented on the hardware of ¶¶ [0102]-[0110] and Fig. 16 of Anderson, wherein the hardware associated with the creating of the model is the identification module), thereby obtaining an optimized multi-segment and multi-joint analysis on the subject (¶ [0173] indicates that the model of the patient’s relevant anatomical features is optimized for the patient; ¶ [0173] further discloses that the model is of a skeleton, which contains multiple segments and joints); 
determining combined movements of muscles and bones as a function of said detected physical quantities and said identified biomechanical model (¶ [0174]: “The positions of each of the sensors can then be compiled to identify the relative motion sequence of the anatomical features with respect to one another”; and ¶ [0177]: “the animated model is based on the data obtained from the imaging of step 404 and the diagnostic protocol of step 408”); 
converting said combined movements into a plurality of movement steps of segments and joints (¶ [0174]: “the diagnostic protocol utilizes the relative motion between the implanted sensors to monitor joint motion”; also see ¶ [0173]: “the data from the imaging protocol is utilized to segment the model into the individual bones… a joint is modeled by the combination of individual bones that come together to form the joint”; also see ¶ [0177]: “The animated model then analyzes motion according to each grouping of anatomical tissue and the interactions therebetween”);
providing a processing unit for processing alteration data (see above 103 analysis regarding the method of Anderson being implemented on the hardware of ¶¶ [0102]-[0110] and Fig. 16 of Anderson), the processing unit computing parameters representative of one or more alterations (¶ [0178]: muscle contraction and tensions during a motion sequence, center-of-balance, center-of-gravity, and other data are parameters representative of one or more alterations) as a function of one or both of: 
said movement steps (¶ [0178]: motion sequence or protocol); 
said biomechanical model (¶ [0178]: animated model); and
said first joint parameter and said second joint parameter; 
wherein, the computing is carried out by a computing module of said processing unit (see above 103 analysis regarding the method of Anderson, including step 410, being implemented on the hardware of ¶¶ [0102]-[0110] and Fig. 16 of Anderson)
comparing said computed parameters and predefined reference values representative of alteration thresholds in said musculoskeletal system (¶ [0179]: “the system may identify anatomical features with a motion sequence outside of a predetermined range”) wherein the comparing is carried out by a comparison module of said processing unit (see above 103 analysis regarding the method of Anderson being implemented on the hardware of ¶¶ [0102]-[0110] and Fig. 16 of Anderson, wherein the hardware associated with the comparing is the comparison module);  
identifying one alteration of said one or more alterations as a function of a failed matching between said computed parameters and said predefined reference values (¶ [0179]: “the animated model highlights potential problem areas automatically based on a comparison to a standardized model”), wherein the identifying is carried out by an identification module of said processing unit (see above 103 analysis regarding the method of Anderson being implemented on the hardware of ¶¶ [0102]-[0110] and Fig. 16 of Anderson, wherein the hardware associated with the highlighting is the identification module);
determining a belonging of said one alteration to one or more groups of musculoskeletal pathologies as a function of said one or more alterations and also of the movement steps they correspond to (¶ [0179]: “the abnormal motion patterns are grouped into motion signatures that are indicative of a medical condition”), wherein the determining is carried out by a classification module (see above 103 analysis regarding the method of Anderson being implemented on the hardware of ¶¶ [0102]-[0110] and Fig. 16 of Anderson, wherein the hardware associated with the grouping is the classification module)
wherein the steps of the method ensure a limitation of a variability among subsequent analyses of the same subject or analyses of different subjects (The Examiner notes that such claimed features naturally occur as a result of the above implemented steps produce the specific, accurate, and optimized model of Anderson which ensures the limitation of the variability). 
Although Anderson teaches that the biomechanical model is generated as a function of the patient being asked to physically turn herself or himself during imaging (¶ [0172]) and that a diagnostic protocol is performed to measure joint motion and/or relative motion between anatomical features (¶ [0174]), Anderson fails to teach that said identifying unit controls a step-by-step instruction procedure that guides a user by means of a graphic interface provided with buttons and controls and that, the biomechanical model is generated as a function of the execution of said step-by-step instruction procedure provided by said graphic user interface
In a related system for creating an anatomical model of patient movement, Shani discloses an identifying unit which controls a step-by-step instruction procedure that guides a user by means of a graphic interface provided with buttons and controls (¶ [0063] discloses a client terminal comprising a display which displays instructions, wherein the display is a graphic interface for the user; ¶ [0032] discloses the client terminals being a laptop, a desktop, a tablet, a cellular phone, a smartphone, which are provided with buttons and controls) and that, the (¶ [0063] discloses the instructions which instructs a patient to perform at least one physical task in relation to the generation of a simulation of the movement of the patient, thereby indicating that the simulation of the movement of the patient is a function of the instructions from the display). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diagnostic protocol of ¶ [0174] and the hardware of ¶¶ [0102]-[0110] and Fig. 16 of Anderson such that the display instructs the user to implement at least one physical task as taught by Shani. The motivation would have been to provide detailed instructions of the diagnostic protocol for measuring joint motion and/or relative motion of the anatomical features, so as to obtain more accurate and reproducible results. 
The above combination is silent regarding whether the guiding of the user by means of the graphic interface comprises showing the user how to position said detecting means on the subject and how to activate the detecting means. 
In a related system for implementing a movement measurement system on a human, Ferguson teaches guiding a user by means of a graphic interface (¶ [0081] discloses a graphic display device with visual prompts to instruct the user) showing the user how to position said detecting means on the subject (¶ [0081] discloses instructing the user on device setup; ¶ [0088] discloses mounting of the transponders on the user’s body as instructed by the program) and how to activate the detecting means (¶ [0081] discloses instructing the user on device setup and types of program start and termination cues; ¶ [0090] discloses instructions for initiating measurements of the movement trajectory; also see ¶ [0091]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified user instruction procedure of the above combination of Anderson and Shani to incorporate the instructions showing the user how to position and activate the detecting means as taught by Ferguson. The motivation would have been to provide a higher fidelity tracking or registration of the user’s movements (see ¶ [0008] of Ferguson). The Examiner notes that the generation of the biomechanical model will necessarily will be a function of the execution of said step-by-step user instruction procedure including instructions showing how to position and activate said detecting means because the model will be produced after the detecting means is positioned and activated. 
Anderson fails to teach, after said identification, providing, by the identifying unit, a feedback to the user to confirm the successful conclusion of the generation of the biomechanical model of the subject. 
In a related system for generating a model, Camus teaches providing a feedback to the user to confirm the successful conclusion of the generation of a biomechanical model of the subject (¶ [0028]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and the identifying unit of Anderson to incorporate providing a feedback to the user to confirm the successful conclusion of the generation of the biomechanical model of the subject as taught by Camus. The motivation would have been to provide user input as to whether the model is complete, thereby reducing the likelihood of errors in the biomechanical model. 
(¶ [0171]) so that multiple anatomical features can be monitored, and that the diagnostic protocol is performed to measure… relative motion between anatomical features (¶ [0174]), the above combination fails to teach wherein, in said conversion step, said movement steps are computed as a function of: first joint parameters of a first joint and at least a second joint parameter computed as a function of second joints affected by the movement of the first joint, wherein said second joints are configured to move relative to said first joint in a condition between a movement in synergy with said first joint; a movement compensating for the movement produced by said first joint. 
In a related medical measurement system, Russell teaches measuring parameters of two joints (Figs. 2, 5, 21) so that the features between the joints are monitored. The Examiner further notes a movement of a first joint in relation to a second joint will naturally be between synergistic movements and compensating movements because such a range encompasses all natural joint and muscle movements.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the monitored parameters of the anatomical features of Anderson to incorporate that they are of two adjacent joints as taught by Russell to arrive at the claimed invention. The motivation would have been to monitor the relative motion between two joints so as to provide a more complete diagnostic picture of the patient.

With regards to claim 31, the above combination teaches or suggests that the graphic user interface is configured to perform one or more among the steps of: changing a display method; showing the subject how to position himself for a correct analysis; showing data configuration/integration to an end user (see the above 103 analysis regarding the diagnostic protocol of ¶ [0174] of Anderson in view of the instructions for implementing the physical tasks of ¶ [0063] of Shani). 

With regards to claim 32, the above combination fails to teach that the alterations are displayed in real time. However, Anderson teaches displaying images in real time (¶ [0172] of Anderson) and that the results of are summarized at step 414 (¶ [0179] of Anderson). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Anderson to incorporate that the alterations are displayed in real time. The motivation would have been to effectively convey the alteration information to the user. 

With regards to claim 34, the above combination teaches or suggests that said step of determining said combined movements of said muscles and said bones comprises the step of displaying said muscles and said bones in a combined view, the combined view including a three-dimensional representation (¶ [0177] of Anderson: “3-D model and/or 2-D animated model of the patient's anatomy is created to visualize the patient's anatomy” and “layers of anatomical features that are selectively included or removed”). 

Regarding claim 35, the above combination teaches or suggests the method for identifying alterations according to claim 30. Anderson further teaches that said step of identifying said biomechanical model for said subject comprises the steps of: asking the user for specific measurements in order to calibrate a system for identifying alterations in the musculoskeletal system as a function of: scenario; environment; number of detecting means applied to the subject (¶ [0174] of Anderson: “the diagnostic protocol utilizes the absolute positions of the sensors to correlate to the motion of the anatomical features”); asking the user to carry out a specific procedure of anatomic positioning based on a biomechanical description of human body segments and joints, by means of a validated measuring protocol (¶ [0175] of Anderson: “patient is moved through a diagnostic protocol comprising a series of movements”).

Regarding claim 36, the above combination teaches or suggests the method for identifying alterations according to claim 30. Anderson further teaches that said joint parameters are numerical parameters (¶ [0175] of Anderson: “During the series of movements the acceleration and/or positional data from the sensors is obtained,” wherein acceleration and positional data are numerical). 

With regards to claim 37, the above combination of Anderson teaches a system for identifying alterations in a musculoskeletal system of a subject (Fig. 23: method 400; see above 103 analysis regarding the method of Anderson being implemented on the hardware of ¶¶ [0102]-[0110] and Fig. 16 of Anderson), wherein the system comprises: 
detecting means configured to be associated with said subject, the detecting means being capable of detecting physical quantities representative of a state of said subject, wherein said detecting means are configured to be positioned on said subject or applied to said subject (Fig. 23 and ¶ [0169]: sensors are introduced at step 402 by implanting them, placing them on the skin, or placing them on the clothing of the patient next to the anatomical feature of interest);
a detecting unit configured to detect in real time said physical quantities through said detecting means (¶ [0174]: “the positions of the sensors are monitored” ; see above 103 analysis regarding the method of Anderson being implemented on the hardware of ¶¶ [0102]-[0110] and Fig. 16 of Anderson), align said physical quantities in time and send said physical quantities to an identifying unit (¶ [0174]: a signal receiver is used, wherein the signal receiver is a component of an identifying unit; see above 103 analysis regarding the method of Anderson being implemented on the hardware of ¶¶ [0102]-[0110] and Fig. 16 of Anderson),
the identifying unit is configured to identify a biomechanical model for said subject (Fig. 4 and ¶ [0173]: model of patient’s relevant anatomical feature is created at step 406; see above 103 analysis regarding the method of Anderson being implemented on the hardware of ¶¶ [0102]-[0110] and Fig. 16 of Anderson, wherein the hardware associated with the creating of the model is the identification module), thereby obtaining a specific, optimized multi-segment and (¶ [0173] indicates that the model of the patient’s relevant anatomical features is specific and optimized for the patient; ¶ [0173] further discloses that the model is of a skeleton, which contains multiple segments and joints); 
a determining unit configured to determine biomechanical combined movements of muscles and bones based upon said detected physical quantities and said identified biomechanical model (¶ [0174]: “The positions of each of the sensors can then be compiled to identify the relative motion sequence of the anatomical features with respect to one another”; and ¶ [0177]: “the animated model is based on the data obtained from the imaging of step 404 and the diagnostic protocol of step 408”, see above 103 analysis regarding the method of Anderson being implemented on the hardware of ¶¶ [0102]-[0110] and Fig. 16 of Anderson, wherein the hardware associated with the determination of the combined movements is the determining unit); 
a conversion unit configured to convert said biomechanical combined movements into a plurality of movement steps of segments and joints (¶ [0174]: “the diagnostic protocol utilizes the relative motion between the implanted sensors to monitor joint motion”; also see ¶ [0173]: “the data from the imaging protocol is utilized to segment the model into the individual bones… a joint is modeled by the combination of individual bones that come together to form the joint”; also see ¶ [0177]: “The animated model then analyzes motion according to each grouping of anatomical tissue and the interactions therebetween”; see above 103 analysis regarding the method of Anderson being implemented on the hardware of ¶¶ [0102]-[0110] and Fig. 16 of Anderson, wherein the hardware associated with the conversion is the conversion unit);
a processing unit for processing alteration data (see above 103 analysis regarding the method of Anderson being implemented on the hardware of ¶¶ [0102]-[0110] and Fig. 16 of Anderson) comprising:
a computing module configured to compute parameters representative of one or more alterations (¶ [0178]: muscle contraction and tensions during a motion sequence, center-of-balance, center-of-gravity, and other data are parameters representative of said alterations; see above 103 analysis regarding the method of Anderson being implemented on the hardware of ¶¶ [0102]-[0110] and Fig. 16 of Anderson, wherein the hardware associated with the computing is the computing unit) as a function of one or more of: 
said movement steps computed in said conversion step (¶ [0178]: motion sequence or protocol); 
said biomechanical model identified by said identification unit (¶ [0178]: animated model); and
said joint parameters; 
a comparison module configured to compare: said computed parameters and predefined reference values representative of alteration thresholds in said musculoskeletal system (¶ [0179]: “the system may identify anatomical features with a motion sequence outside of a predetermined range” ; see above 103 analysis regarding the method of Anderson being implemented on the hardware of ¶¶ [0102]-[0110] and Fig. 16 of Anderson, wherein the hardware associated with the comparing is the comparison module);  
an identification module configured to identify one alteration of said one or more alterations that failed to match between said computed parameters and said predefined reference values (¶ [0179]: “the animated model highlights potential problem areas automatically based on a comparison to a standardized model”; see above 103 analysis regarding the method of Anderson being implemented on the hardware of ¶¶ [0102]-[0110] and Fig. 16 of Anderson, wherein the hardware associated with the highlighting is the identification module);
a classification module configured to determine an association of said one alteration to one or more groups of musculoskeletal pathologies as a function of said identified alteration and of the movement steps correspond to said alteration (¶ [0179]: “the abnormal motion patterns are grouped into motion signatures that are indicative of a medical condition”; see above 103 analysis regarding the method of Anderson being implemented on the hardware of ¶¶ [0102]-[0110] and Fig. 16 of Anderson, wherein the hardware associated with the grouping is the classification module), wherein the features of the system for identifying alterations ensure a limitation of a variability among subsequent analyses of the same subject or similar analyses of different subjects (The Examiner notes that such claimed features naturally occur as a result of the above implemented steps produce the specific, accurate, and optimized model of Anderson which ensures the limitation of the variability). 
(¶ [0172]) and that a diagnostic protocol is performed to measure joint motion and/or relative motion between anatomical features (¶ [0174]), Anderson fails to teach that said identifying unit controls a step-by-step instruction procedure that guides a user by means of a graphic interface provided with buttons and controls and that, the biomechanical model is generated as a function of the execution of said step-by-step instruction procedure provided by said graphic user interface
In a related system for creating an anatomical model of patient movement, Shani discloses an identifying unit which controls a step-by-step instruction procedure that guides a user by means of a graphic interface provided with buttons and controls (¶ [0063] discloses a client terminal comprising a display which displays instructions, wherein the display is a graphic interface for the user; ¶ [0032] discloses the client terminals being a laptop, a desktop, a tablet, a cellular phone, a smartphone, which are provided with buttons and controls) and that, the biomechanical model is generated as a function of the execution of said step-by-step instruction procedure provided by said graphic user interface (¶ [0063] discloses the instructions which instructs a patient to perform at least one physical task in relation to the generation of a simulation of the movement of the patient, thereby indicating that the simulation of the movement of the patient is a function of the instructions from the display). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diagnostic protocol of ¶ [0174] and the hardware of ¶¶ [0102]-[0110] and Fig. 16 of 
The above combination is silent regarding whether the guiding of the user by means of the graphic interface comprises showing the user how to position said detecting means on the subject and how to activate the detecting means. 
In a related system for implementing a movement measurement system on a human, Ferguson teaches guiding a user by means of a graphic interface (¶ [0081] discloses a graphic display device with visual prompts to instruct the user) showing the user how to position said detecting means on the subject (¶ [0081] discloses instructing the user on device setup; ¶ [0088] discloses mounting of the transponders on the user’s body as instructed by the program) and how to activate the detecting means (¶ [0081] discloses instructing the user on device setup and types of program start and termination cues; ¶ [0090] discloses instructions for initiating measurements of the movement trajectory; also see ¶ [0091]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified user instruction procedure of the above combination of Anderson and Shani to incorporate the instructions showing the user how to position and activate the detecting means as taught by Ferguson. The motivation would have been to provide a higher fidelity tracking or registration of the user’s movements (see ¶ [0008] of Ferguson). The Examiner notes that the generation of the biomechanical model will necessarily will be a function of the execution of said 
Anderson fails to teach, after said identification, providing, by the identifying unit, a feedback to the user to confirm the successful conclusion of the generation of the biomechanical model of human body segments of the subject. 
In a related system for generating a model, Camus teaches providing a feedback to the user to confirm the successful conclusion of the generation of the biomechanical model of human body segments of the subject (¶ [0028]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and the identifying unit of Anderson to incorporate providing a feedback to the user to confirm the successful conclusion of the generation of the biomechanical model of human body segments of the subject as taught by Camus. The motivation would have been to provide user input as to whether the model is complete, thereby reducing the likelihood of errors in the biomechanical model. 
Although Anderson teaches that the sensors are configured for identifying the location of one or more of the following anatomical features or parts thereof: heels, ankles, knees, hips…(¶ [0171]) so that multiple anatomical features can be monitored, and that the diagnostic protocol is performed to measure… relative motion between anatomical features (¶ [0174]), the above combination fails to teach wherein, in said conversion step, said movement steps are computed as a function of: first joint parameters of a first joint and at least a second joint parameter computed as a function of second joints affected by the movement of the first joint, wherein said second joints 
In a related medical measurement system, Russell teaches measuring parameters of two joints (Figs. 2, 5, 21) so that the features between the joints are monitored. The Examiner further notes a movement of a first joint in relation to a second joint will naturally be between synergistic movements and compensating movements because such a range encompasses all natural joint and muscle movements.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the monitored parameters of the anatomical features of Anderson to incorporate that they are of two adjacent joints as taught by Russell to arrive at the claimed invention. The motivation would have been to monitor the relative motion between two joints so as to provide a more complete diagnostic picture of the patient. 

With regards to claim 38, the above combination teaches or suggests that the graphic user interface is configured to perform one or more among the steps of: changing a display method; showing the subject how to position himself for a correct analysis; showing data configuration/integration to an end user (see the above 103 analysis regarding the diagnostic protocol of ¶ [0174] of Anderson in view of the instructions for implementing the physical tasks of ¶ [0063] of Shani).

With regards to claim 39, the above combination fails to teach that the alterations are displayed on a display unit. However, Anderson teaches displaying images in real time (¶ [0172] of Anderson) and that the results of are summarized at step 414 (¶ [0179] of Anderson). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Anderson to incorporate that the alterations are displayed in real time on a display unit. The motivation would have been to effectively convey the alteration information to the user. 

With regards to claim 41, the above combination teaches or suggests that said determining unit comprises a display module configured to display said muscles and bones in a combined view, the combined view including a three-dimensional representation (¶ [0177] of Anderson: “3-D model and/or 2-D animated model of the patient's anatomy is created to visualize the patient's anatomy” and “layers of anatomical features that are selectively included or removed”; see above 103 analysis regarding the method of Anderson being implemented on the hardware of ¶¶ [0102]-[0110] and Fig. 16 of Anderson; ¶ [0102] of Anderson discloses node 60 may be a personal computer, PDA, or cell phone, which have display modules).

With regards to claim 42, the above combination teaches or suggests a memory unit (see above 103 analysis regarding the method of Anderson being implemented on the hardware of ¶¶ [0102]-[0110] and Fig. 16 of Anderson; ¶ [0110] of Anderson discloses a database for storing records, data, and other database elements). The above combination fails to teach that the memory unit is for memorizing said combined movements and said combined view of said muscles and bones. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the memory unit of Anderson to incorporate that it memorizes combined movements and combined views. The motivation would have been to store the data so that the data can be retrieved and accessed in the future. 

Regarding claim 43, the above combination teaches or suggests that said identifying unit further comprises: a first request module configured to ask the user for specific measurements in order to calibrate the system as a function of: scenario; environment; number of detecting means applied to the subject (¶ [0174] of Anderson: “the diagnostic protocol utilizes the absolute positions of the sensors to correlate to the motion of the anatomical features”; see above 103 analysis regarding the method of Anderson being implemented on the hardware of ¶¶ [0102]-[0110] and Fig. 16 of Anderson);and a second request module configured to ask the user to carry out a specific procedure of anatomic positioning based on a biomechanical description of human body segments and joints, by means of a validated measuring protocol (¶ [0175] of Anderson: “patient is moved through a diagnostic protocol comprising a series of movements”; see above 103 analysis regarding the method of Anderson being implemented on the hardware of ¶¶ [0102]-[0110] and Fig. 16 of Anderson).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson, in view of Shani, Ferguson, Camus, and Russell, as applied to claim 32 above, and further in view of US 2009/0322763 A1 (Bang) (previously cited). 
With regards to claim 33, the above combination teaches or suggests biomechanical model. The above combination fails to teach combining the biomechanical model with a method for extracting joint rotation angles in order to compute the joint kinematics in real time, wherein the joint angles include 3D rotation angles of humerothoracic, glenohumeral, and scapulothoracic joints. 
In a related system for biomechanical modelling, Bang teaches using a model to determine 3D rotation angles of a joint in order to determine joint kinematics (¶¶ [0007], [00014], [0075], wherein ¶ [0014] discloses that the movements (i.e., kinematics) are mapped), wherein the joints include shoulder joints (¶¶ [0076], [0081]). The Examiner notes that the humerothoracic, glenohumeral, and scapulothoracic joints are joints of the shoulder, and Bang maps the rotation angles of the shoulder joint. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biomechanical model of Anderson to incorporate that it is used with the joint rotation angle extraction method of Bang. The motivation would have been to provide a more complete diagnostic analysis of the patient. 
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Shani, Ferguson, Camus, and Russell, as applied to claim 39 above, and further in view of Bang.
With regards to claim 40, the above combination teaches or suggests biomechanical model. The above combination fails to teach that the determining unit is configured to combine the biomechanical model with a method for extracting joint rotation angles in order to compute the joint kinematics in real time, wherein the joint angles include 3D rotation angles of humerothoracic, glenohumeral, and scapulothoracic joints. 
In a related system for biomechanical modelling, Bang teaches using a model to determine 3D rotation angles of a joint in order to determine joint kinematics(¶¶ [0007], [00014], [0075], wherein ¶ [0014] discloses that the movements (i.e., kinematics) are mapped), wherein the joints include shoulder joints (¶¶ [0076], [0081]). The Examiner notes that the humerothoracic, glenohumeral, and scapulothoracic joints are joints of the shoulder, and Bang maps the rotation angles of the shoulder joint. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the determining unit of Anderson to incorporate that it is combines the biomechanical model with the joint rotation angle extraction method of Bang. The motivation would have been to provide a more complete diagnostic analysis of the patient. 


Response to Arguments
Claim Objections
In view of the amendments to the claims filed 06/23/2021, the claim objections were withdrawn. 
Rejections under 35 U.S.C. § 112(b)
There are new grounds of rejections necessitated by the claim amendments filed 06/23/2021. 
Rejections under 35 U.S.C. § 103
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In particular, Ferguson teaches guiding a user by means of a graphic interface (¶ [0081] discloses a graphic display device with visual prompts to instruct the user) showing the user how to position said detecting means on the subject (¶ [0081] discloses instructing the user on device setup; ¶ [0088] discloses mounting of the transponders on the user’s body as instructed by the program) and how to activate the detecting means (¶ [0081] discloses instructing the user on device setup and types of program start and termination cues; ¶ [0090] discloses instructions for initiating measurements of the movement trajectory; also see ¶ [0091]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified user instruction procedure of the combination of Anderson 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.K./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791